Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered April 23, 1990, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant alleges that, had there not been inaccurate information in the presentence report, County Court would have imposed a more lenient sentence. First, prior to sentencing, defense counsel had the opportunity to review the presentence report and he neither requested an adjournment based upon the contents of the report nor did he make any effort to correct it. Second, the alleged discrepancies in the presentence report relate only to the previous sentences actually served by defendant and not to the sentences actually imposed, and it was to the latter that County Court made reference when it sentenced defendant to one year in County Jail upon his plea of guilty to driving while intoxicated as a misdemeanor in full satisfaction of an indictment charging, among other things, at least two felonies. Under the circumstances, coupled with defendant’s criminal record and the fact that, as County Court noted, more lenient sentences have had no effect on defendant, it cannot be said that County Court abused its discretion *905in imposing sentence (see, People v Brown, 160 AD2d 1037, 1038, Iv denied 76 NY2d 785; People v Jennette, 128 AD2d 955, 956, Iv denied 69 NY2d 951).
Judgment affirmed. Weiss, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.